Citation Nr: 0418732	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-15 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Loring, Counsel



INTRODUCTION

The veteran/appellant had active military service from March 
1943 to October 1945 and was a prisoner of the German 
government (POW) from June 1944 to April 1945. 

This matter arises from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The case was referred to the Board of 
Veterans' Appeals (Board) for review.  A motion to advance 
this case on the docket was granted in June 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking financial assistance with specially 
adapted housing or special home adaptations.  It is 
essentially asserted that he qualifies for specially adapted 
housing assistance as he is a POW who is severely disabled 
and requires the use of a cane or other devices to get 
around.

While the evidence seems to bear out the above facts, it is 
insufficient to fully adjudicate this claim.  Significantly, 
to be entitled to specially adapted housing it must be shown 
initially, in pertinent part, that there is the service 
connected anatomical loss or loss of use of one lower 
extremity.  See 38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. 
§ 3.809 (2003).  In this case, the evidence is not sufficient 
to determine whether there is such loss.  Without such loss, 
use of cane, crutches, or other assistive devices are not 
sufficient for granting the benefit requested.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The appellant should be contacted an 
afforded an opportunity to describe or 
list any recent medical treatment he has 
had of any or all service connected 
disorders.  To the extent that he 
provides information concerning recent 
treatment, the RO should attempt to 
obtain clinical records of that 
treatment.  He should be requested to 
provide release forms as indicated.

2.  Thereafter, and whether or not 
records are obtained, arrangements should 
be made for comprehensive VA 
examination(s) of all the veteran's 
service connected disabilities.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner(s) for 
review prior to the examination(s).  
Specifically, lower extremity impairment 
should be set out in detail.  This should 
include whether there are indicia of 
footdrop, peroneal nerve involvement, and 
findings on whether the veteran would, 
due to service-connected disorders, be 
equally well served with a prosthesis as 
to the ability to ambulate concerning 
either foot.  All functional impairments 
due to the multiple service connected 
disorders should be set forth.  If there 
is significant upper extremity impairment 
caused by service-connected disability, 
that should also be described in detail.

Thereafter, the case should be readjudicated by the RO.  To 
the extent the benefit sought is not granted, the veteran and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




